



Exhibit 10.1




CONSENT MEMORANDUM


TO:
MTS Systems Corporation Lender Group
RE:
Consent re: Extension for Delivery of Annual Financials
DATE:
January 17, 2017
 
 

Reference is hereby made to the Credit Agreement, dated as of July 5, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among MTS Systems Corporation, as the Company (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders from time to time party thereto (collectively, the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
The Company has informed the Administrative Agent and the Lenders that it has
initiated an internal investigation into apparent violations of the Company’s
code of conduct involving certain employees in its China operations. As a result
of such investigation, the Company has informed the Administrative Agent and the
Lenders that it (a) will need an extension under the Credit Agreement in order
to furnish its financial statements (and related deliveries) for the annual
period ended October 1, 2016 (such financial statements and related deliveries,
collectively, the “2016 Annual Financials”), as currently required by Sections
5.01(a) and 5.01(c) of the Credit Agreement and (b) has not filed with the SEC
its Annual Report on Form 10-K (and related deliveries) for the annual period
ended October 1, 2016 (such financial statements and related deliveries,
collectively, the “2016 10-K”) on or before the applicable deadline established
by the SEC with respect to such periodic report of the Company.
The Company has additionally informed the Administrative Agent and the Lenders
that it may desire to modify the fiscal year of one or more of its Subsidiaries
in order to coincide with the fiscal year of the Company.
The Company has therefore requested that the Administrative Agent and the
Required Lenders consent to and agree (the “Consent”) that:
(a) any Default or Event of Default that may have occurred and is continuing or
may occur, in each case pursuant to clauses (c), (d) and/or (e) of Article VII
of the Credit Agreement, solely and directly as a result of (i) any failure of
the Company to provide the 2016 Annual Financials on or before the deadline set
forth in Section 5.01(a) or 5.01(c) of the Credit Agreement, (ii) any failure of
the Company to provide its financial statements (and related deliveries) for the
quarterly period ended December 31, 2016 (such financial statements and related
deliveries, collectively, the “2017 Q1 Financials”) on or before the deadline
set forth in Section 5.01(b) or 5.01(c) of the Credit Agreement, (iii) any
failure of the Company to file with the SEC the 2016 10-K on or before the
applicable deadline established by the SEC with respect to such periodic report
of the Company, (iv) any failure of the Company to file with the SEC its
Quarterly Report on Form 10-Q (and related deliveries) for the quarterly period
ended December 31, 2016 on or before the applicable deadline established by the
SEC with respect to such periodic report of the Company and/or (v) any failure
of the Company to provide any notice of the foregoing, are each hereby waived;
provided that, the Company shall furnish to the




--------------------------------------------------------------------------------





Administrative Agent and the Lenders the 2016 Annual Financials and the 2017 Q1
Financials by no later than April 24, 2017; and
(b) Section 6.03(c) of the Credit Agreement is hereby amended to add the
following proviso at the end thereof (and to make any related punctuation
changes as a result thereof): “; provided that, the fiscal year of any
Subsidiary may be changed to be the same as the fiscal year of the Company in
effect on the Effective Date.”;
provided that, it is hereby understood and agreed that if the Company fails to
provide the Administrative Agent and the Lenders with the 2016 Annual Financials
and the 2017 Q1 Financials by April 24, 2017, clause (a) of this Consent shall
cease to be effective, the Administrative Agent and the Lenders shall have all
the rights and remedies afforded by the Credit Agreement and the other Loan
Documents as if such Consent had never been granted, and an immediate Event of
Default shall be deemed to have occurred under the Credit Agreement.


Please indicate your Consent, as soon as possible but in no event later than
5:00 p.m. (New York City time) on January 23, 2017, by executing a counterpart
of your attached signature page to this Consent Memorandum and, upon execution,
returning a copy by fax or e-mail to the attention of Zeynep Gieseke at Latham &
Watkins LLP, counsel to the Administrative Agent (fax number: 312.993.9767;
e-mail: Zeynep.Gieseke@lw.com). Please make any necessary corrections or
adjustments to your signature block prior to execution and delivery. This
Consent Memorandum will be effective upon the Administrative Agent’s receipt of
(i) executed signature pages via facsimile or e-mail from the Company, the
Administrative Agent and the Required Lenders pursuant to Section 9.02 of the
Credit Agreement and (ii) all fees (including consent fees payable to the
Lenders) and any other amounts due and payable in connection with this Consent
Memorandum, including reasonable and documented out-of-pocket fees and expenses
of counsel for the Administrative Agent.
Each reference in the Credit Agreement to “this Credit Agreement,” “this
Agreement,” “hereunder,” “hereof,” “herein,” and words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof”, “therein”
and words of like import), shall mean and be a reference to the Credit Agreement
after giving effect to this Consent Memorandum; and this Consent Memorandum and
the Credit Agreement shall be read together and construed as a single
instrument. This Consent Memorandum is a Loan Document. Except as expressly set
forth herein, (i) all of the terms and provisions of the Credit Agreement and
all other Loan Documents are and shall remain in full force and effect and are
hereby ratified and confirmed and (ii) the execution, delivery and effectiveness
of this Consent Memorandum shall not operate as a waiver of any right, power or
remedy of the Lenders or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
All of the terms and provisions of this Consent Memorandum shall bind and inure
to the benefit of the parties hereto and their respective successors and
assigns.
This Consent Memorandum may be executed by one or more of the parties hereto on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Consent Memorandum by facsimile
or other electronic imaging shall be effective as delivery of a manually
executed counterpart of this Consent Memorandum. This Consent Memorandum shall
be governed by and construed in accordance with the laws of the State of New
York.


[Signature Pages Follow]






2



--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
 
 
By:
 
Name:
Title:

















































































Signature Page to Consent Memorandum
MTS Systems Corporation



--------------------------------------------------------------------------------







Name of Lender:
 
 
 
 
 
 
 
 
By
 
 
Name:
 
Title:
 
 
 
 
 
 
For any Lender requiring a second signature line:
 
 
 
 
By
 
 
Name:
 
Title:

























































Signature Page to Consent Memorandum
MTS Systems Corporation



--------------------------------------------------------------------------------







Acknowledged and Agreed:
 
 
 
 
MTS SYSTEMS CORPORATION
 
 
 
 
By:
 
Name:
Title:







Signature Page to Consent Memorandum
MTS Systems Corporation

